Citation Nr: 0032751	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a left 
foot gunshot wound.

3.  Entitlement to service connection for athletes foot.

4.  Entitlement to a higher rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January, April and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which, respectively, denied 
service connection for hypertension, denied a rating in 
excess of 30 percent for bilateral pes planus and denied 
entitlement to service connection for residuals of a left 
foot gunshot wound and for athletes foot.

The Board reads the veteran's June 1999 statement written on 
a VA Form 9 to constitute, in part, a claim of entitlement to 
a total disability rating based upon individual 
unemployability.  The Board refers this matter to the RO for 
appropriate action.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims.

The RO should confirm the character of the veteran's service.  
The claims file does not show clear service department 
confirmation of the veteran's character of service adequate 
to insure his entitlement to VA benefits.

The RO should attempt to ensure that a complete set of the 
veteran's service medical records is associated with the 
claims file.  Claims file evidence includes several written 
statements from the veteran asserting that he underwent in-
service hospitalization for one or more of the disorders for 
which he claims entitlement to service connection or for a 
higher disability rating.  The claims file includes records 
of the veteran's in-service hospitalization for a foot 
disorder from December 1943 to January 1944, and reports of 
the veteran's entrance and separation examinations.  However 
it is unclear whether these records constitute the complete 
service medical records (SMRs) because there are no records 
corresponding to the veteran's first year of service.  The 
Board notes that the record does not show that the RO sought 
to obtain the veteran's complete SMRs after December 1944.  
VA's duty to assist includes obtaining SMRs.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The RO should comply with the newly redefined duty to assist 
by providing the veteran with additional VA examinations.  
Review of the record discloses that new statutory provisions 
expanding VA's duty to assist require additional RO action 
prior to Board review of the veteran's service connection 
claims.  See Id.  The new provisions require VA to provide a 
medical examination where a veteran asserts entitlement to 
service connection, except where there is no reasonable 
possibility that examination could help establish 
entitlement.  In this case, the Board finds a reasonable 
possibility that examination could help establish the 
veteran's claim of entitlement to service connection for a 
low back disorder.

The RO also should determine whether the veteran is entitled 
to compensation for functional loss due to pain related to 
his service-connected pes planus.  The Board further notes 
that VA must consider provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.49 in assigning an evaluation for certain 
musculoskeletal disorders, and that rating personnel must 
consider functional loss and clearly explain the affect of 
pain upon the disability.  VAOPGCPREC 9-98.

Finally, the Board determines that the veteran's inconsistent 
requests for a Board hearing in June and August 1999, 
together with his limited education, advanced age and several 
serious physical disabilities, suggest that at the time of 
his requests he may not have understood fully either the 
nature of a Board hearing or that a hearing entailed his 
actual or video appearance.  The RO should determine the 
veteran's informed choice regarding a hearing and respond 
accordingly.

In consideration of the foregoing, the Board determines that 
further development is necessary to provide the veteran due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must obtain evidence from the 
appropriate service department confirming 
the character of the veteran's service 
and associate the evidence with the 
claims file.

2.  The RO must conscientiously attempt 
to locate, obtain and associate with the 
claims file a complete set of the 
veteran's service medical records.

3.  The RO must conscientiously attempt 
to locate, obtain and associate with the 
claims file medical records (not already 
associated with the claims file) of all 
private and VA examinations, treatments 
and therapy pertaining to the veteran's 
pes planus, hypertension, residuals of a 
left foot gunshot wound and athletes 
feet, if any, including but not limited 
to records of examinations, treatments 
and therapy.

4.  The RO should then arrange for 
appropriate VA examinations by 
appropriate physicians of the veteran's 
feet and claimed hypertension.  The 
purpose of these examinations is, in 
part, to determine whether the veteran 
has current hypertension, residuals of a 
left foot gunshot wound, athletes feet or 
another foot disorder and, if so, whether 
it is at least as likely as not that any 
of these disorders are causally related 
to a disorder noted in service, or are 
otherwise causally related to service or 
to the veteran's service-connected 
bilateral pes planus.  Another purpose of 
the foot examination is to determine the 
nature and severity of the veteran's 
service-connected pes planus.  In each 
examination the examiners must conduct 
all indicated studies.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings and 
provide a medical rationale for all 
conclusions.  The range of motion of the 
veteran's feet should be reported in all 
planes and in degrees and the examiner 
should express an opinion as to the 
extent of the veteran's disability caused 
by pes planus.  The examining physician 
also should review pertinent aspects of 
the veteran's medical and employment 
history and comment upon the effects of 
the veteran's service-connected pes 
planus upon the veteran's ordinary 
activity and on how it impairs him 
functionally.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain upon motion, weakened movement, 
excess fatigability, or incoordination 
due to pes planus.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.49 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
veteran is advised that failure to report 
for a scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

5.  The RO must determine the veteran's 
informed choice regarding his right to a 
hearing, associate evidence of the 
veteran's decision with the claims file 
and respond appropriately to the 
veteran's decision.

6.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Upon the RO's appropriate response to the veteran's expressed 
hearing request, if any, the RO must readjudicate the 
veteran's claims of entitlement to service connection for 
hypertension, residuals of a left foot gunshot wound and 
athletes foot and for a rating in excess of 30 percent for 
bilateral pes planus.  If the RO denies the benefits sought 
on appeal, it should issue a supplemental statement of the 
case and provide the veteran with a reasonable time within 
which to respond.  The RO then should return the case to the 
Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



